NO. 07-12-0489-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                 NOVEMBER 29, 2012

                         ______________________________


                          In re BARRY DWAYNE MINNFEE,

                                                                    Relator
                         ______________________________

                               Original Proceeding
                         ______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Pending before the court is Barry Dwayne Minnfee’s application for a writ of

mandamus. He requests that the “Seventh Court of Appeals grant [a] writ of mandamus

[for] service to be made on the FBI [agent] Gonzales.” We interpret relator’s petition as

a request for us to mandamus a court clerk to issue a citation of service on an agent of

the Federal Bureau of Investigation. This is so because trial court clerks issue citation

of service upon request. TEX. R. CIV. P. 99. We dismiss the petition.

      Mandamus is intended to be an extraordinary remedy, available only in limited

circumstances. In re Southwestern Bell Telephone Co., L.P., 235 S.W.3d 619, 623

(Tex. 2007) (orig. proceeding). Texas Government Code § 22.221 expressly limits the

mandamus jurisdiction of the courts of appeals to writs necessary to enforce the

jurisdiction of the court of appeals and writs against specified district or county court
judges in the court of appeals district. TEX. GOV’T CODE ANN. § 22.221(a), (b) (West

2004). Consequently, unless necessary to enforce our jurisdiction, we have no

jurisdiction to issue a writ of mandamus against a trial court clerk. In re Coronado, 980
S.W.2d 691, 692 (Tex. App.–San Antonio 1998, orig. proceeding) (per curiam) (noting

because a district clerk is not a judge, a relator must show issuance of a writ of

mandamus is necessary to enforce the jurisdiction of the court of appeals). Relator’s

mandamus petition does not claim, nor does it appear to seek relief designed to enforce

this court’s jurisdiction. Nor does relator allege that he has an appeal pending before

this court.

       Accordingly, we dismiss the appeal for want of jurisdiction.



                                         Per Curiam




                                            2